                 Case 8:20-bk-01383-CPM             Doc 51      Filed 07/08/20       Page 1 of 1

[jiffyord] [Bench Order +]




                                                ORDERED.
             Dated: July 07, 2020




                                  UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION
                                          www.flmb.uscourts.gov



In re:                                                                   Case No.
                                                                         8:20−bk−01383−CPM
                                                                         Chapter 13
Jennifer Kaye Marlow



________Debtor*________/
            AMENDED** ORDER DENYING MOTION FOR ORDER TO SHOW CAUSE
          THIS CASE came on for hearing on June 24, 2020 , for consideration of the Motion for
     Order to Show Cause (Doc. 44 ), filed by Debtor Jennifer Marlow .

            For the reasons stated orally and recorded in open court, the Motion for Order to Show
     Cause is Denied; provided, however, that within 14 days of entry of this amended order
     NewRez, LLC, d/b/a Shellpoint Mortgage Servicing, shall provide the Debtor with an
     accounting in connection with the Objection to Claim (Doc. 33) that was also set for hearing on
     June 24, 2020.
        The Court in its discretion may file written findings of facts and conclusions of law at a later
     date.


         **Amended to require Debtor be provided with an accounting.


     Service Instructions:
          The Clerk's office is directed to serve a copy of this order on interested non−CM/ECF users.

        *All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly
     by two individuals.
